Citation Nr: 9903202	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  92-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied entitlement to service connection for 
PTSD.

On appeal, the Board remanded the case to the RO for further 
developments by decisions dated in August 1993, January 1995, 
and August 1997 in attempt to verify stressors and to 
schedule an examination.  To date, despite the best efforts 
of the RO, the veteran has not reported for an examination 
nor corresponded in any way with either the RO or his service 
representation.  Accordingly, the case will be decided on the 
evidence of record.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The current evidence of record shows that the veteran did 
not engage in combat during his tour of duty in Vietnam.

3.  The service records and other evidence of record fail to 
corroborate the veteran's testimony as to in-service 
stressors.

4.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.



CONCLUSION OF LAW

Based on the current evidence of record, PTSD was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  With respect to the first element, the 
United States Court of Veterans Appeals (Court) has held that 
"a clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  However, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
disability.  The separation examination report dated in March 
1971 indicates a normal psychiatric evaluation.  In addition, 
there is no indication of any inservice history of 
psychiatric disability.

Post service medical records show no treatment or diagnosis 
of PTSD until the veteran sought treatment for nightmares and 
flashbacks in 1988.  In a letter dated May 1988, Lester J. 
Nielson, Ph.D. of the Salt Lake City Readjustment Counseling 
Service indicated that he administered several psychological 
tests to the veteran and the results suggested rather severe 
symptomatology of PTSD.  Dr. Nielson recommended psychiatric 
evaluation in support of the veteran's claim for entitlement 
to service connection.

Additional records associated with the claims file from the 
Vet Center reveal that the veteran sought treatment as early 
as January 1987 for PTSD complaints, migraine headaches, 
tension, confusion, and impulse control problems.  In follow-
up sessions, he also reported anger, rage, domestic violence, 
flashbacks, intrusive thoughts, migraine headaches, shaking, 
family/marital problems, and employment/personal problems.

In a December 1988 letter from the veteran's employer (an 
Army Depot), the Control Officer of the alcohol and drug 
treatment program related that the veteran first became 
involved in the program in 1973.  Although he made some 
progress with his drug problem, he eventually resigned from 
employment in 1975.  It was the employer's view that the 
veteran also had symptoms of PTSD at that time as evidenced 
by nightmares, and feelings of anger and rage.  The veteran 
was re-employed in May 1987 and sought treatment with the 
program for an intense stress problem shortly thereafter.  
The employer noted that the veteran had been drug free for 
nine years but was still experiencing symptoms of PTSD and 
having problems adjusting to his job leading him to believe 
that the veteran was still in need of further treatment.  

In October 1989, the veteran was hospitalized for a major 
depression episode, and severe PTSD.  He was admitted for 
suicide ideation but denied any current plans and a history 
of two prior attempts, one 10 months previously and one 1 
month previously.  His symptoms associated with PTSD included 
sleep disturbance with frequent nightmares, hypervigilance, 
increased startled response, flashbacks, intrusive thoughts, 
survivor guilt, anger, irritability, and lability.  He was 
treated with Prozac for depression and Klonopin for anxiety.  
He was discharged home approximately one month later.  The 
final diagnoses included major depressive episode, recurrent, 
severe, and PTSD.  

In October 1989, the veteran's wife wrote that she had known 
the veteran since Junior High.  They saw each other briefly 
in high school but went in separate directions.  She married 
the veteran in 1976 after she had had her fifth child and he 
was touched by her poverty and attempt to raise five children 
under seven years of age on her own.  She reported that his 
life was empty except for drugs and they needed each other.  
During the first part of their thirteen year marriage, they 
worked, bought a house, and he gave up all his drugs except 
marijuana.  Then, his depression became worse and his temper 
exploded.  He shouted orders, and his nightmares became 
worse, with him hitting her in the face one night.  He began 
seeing Dr. Nielson at the Vet Center but the depression, mood 
swings, and anxiety never went away completely.  He began 
talking about suicide, and reacted to fireworks, Vietnamese 
people, and helicopters.  She concluded that he was not the 
same person she knew in Junior High.

In an October 1989 VA psychiatric examination report, the 
veteran indicated that he needed to get service connected for 
PTSD.  He identified several stressors from service, 
including witnessing a child detonate himself in front of a 
transport vehicle in the Saigon area, having to peel a buddy 
out of the tracks of a transport vehicle after a rocket 
attack, having a buddy's "guts spill out all over" him 
while attempting to rescue him, shooting bullets at a tomb 
which ricocheted and killed innocent women and children 
during Christmas and New Years in the Ben Fuke area, having 
direct and frequent combat experience including fire fights, 
encounters with snipers, and mines, and witnessing his 
company being essentially wiped out, being diminished from 45 
to 20 in one encounter.

The veteran admitted to heavy drug use during his tour in 
Vietnam, including opiates, marijuana, amphetamines, and LSD, 
and continued heavy drug use after service, mainly 
intravenous heroin.  He had interpersonal problems with his 
wife and the consequences of drug possession.  He indicated 
that he began to experience nightmares, an abrupt startle 
response, and accelerated drug use to escape the dreams.  He 
divorced in 1975 and remarried in 1976 and attempted to 
withdraw from alcohol and drug dependency but experienced 
increased anxiety at work.  He avoided Vietnamese people, 
helicopters, and environments that reminded him of Vietnam.  
He was in the process of obtaining a second divorce.  He had 
attempted to work at an Army Depot but was unable to cope 
with the presence of military attire and the structure of 
base life.  He was on a one year leave of absence but 
indicated that he could not return to work because of 
difficulty dealing with other people there and flashbacks of 
military life.  He also reported an inability to resolve his 
current marital difficulties.

Mental status examination showed that the veteran was dressed 
in a denim jacket which was extensively decorated with 
Vietnam paraphernalia.  He was alert and attentive, with 
normal speech volume and pressure.  Form of thought was 
normal, content of thought was remarkable for suicidal 
ideation without plan, homicidal ideation, and paranoid 
ideation.  Similarity and proverbs testing demonstrated 
normal abstraction ability.  He denied auditory, visual, or 
somatic hallucinations.  Judgment was fair to poor, memory 
testing was intact, intelligence assessment showed accurate 
presidential recall, and he had fair to poor accuracy during 
simple calculation exercises.  The diagnostic impressions 
included PTSD, alcohol, cocaine, hallucinogen, opiate, and 
cannabis dependence, personality disorder not otherwise 
specified with antisocial personality features, and a GAF of 
60.

The examiner noted that the record did not contain 
clarification of the events described by the veteran but if 
they occurred, they could be viewed as being outside the 
realm of normal human experience (parenthetically, the Board 
notes that this was the standard at the time of the 
examination).  However, the examiner stressed that the 
veteran's dysfunction was complicated by a premorbid 
(antedating the veteran's military service) history of a 
personality disorder including antisocial personality 
features and drug dependency with both disorder being able to 
create conditions of agitation/irritability, sleep 
disturbance, anxiety and severe interpersonal relationship 
disruption.  The examiner reported that the veteran was not 
functioning well at work or home and, although PTSD 
contributed to this difficulty, it was not the sole 
contributor.  Rather, his drug dependency and personality 
disorder were also significant contributors to the 
dysfunction.  The examiner concluded that the veteran had 
been able to sustain two different long-term marital 
relationship and steady employment since his return from 
Vietnam until the Spring 1989.

In a letter dated in July 1990, the veteran's brother-in-law 
related that in the previous three years and especially in 
the previous eighteen months, the veteran's psychological and 
emotional condition had deteriorated substantially.  He 
reported that the veteran had exhibited extreme emotional 
instability, violent mood swings, appeared to be under a 
great deal of stress, and was often suicidal.  He believed 
that the veteran was psychologically disabled.

Also in July 1990, a staff psychologist at the VA Day 
Hospital wrote to the veteran's employer that the veteran had 
had problems with PTSD dating back at least ten years with 
symptoms dating back to his time of military service.  The 
psychologist related that as a result of clinical 
interviewing, the veteran endorsed all the criteria to 
establish at least a provisional diagnosis of PTSD and 
previous testing was also consistent with PTSD.  Mental 
status examination was noted to be normal with some evidence 
of circumstantiality.  The prognosis was poor to guarded and 
the veteran was being following for medication, saw an 
individual therapist every two to three weeks, and had 
recently begun a weekly outpatient PTSD support group.  The 
possibility of partial recovery was considered poor.  The 
psychologist went on to describe the veteran's symptomatology 
and concluded that medical retirement from work was probably 
wise clinically.

At a personal hearing dated in September 1990, the veteran 
testified that although his MOS was track vehicle mechanic, 
he was assigned to a Bravo Company and would go out on 
patrols and sweeps and carry an M-60.  He related that one 
squad was assigned to each track and on one occasion another 
soldier caught a sniper round in the head on the track where 
the veteran was assigned and he was directed to pull the 
track apart and peel the body out of the sprocket.  He 
reported that on another occasion, he was on patrol through a 
sweep area and someone triggered a booby trap and the guy 
ahead of him and behind him killed.  The veteran went to the 
guy who had been in front of him and found that his insides 
were hanging out and the veteran watched his buddy's heart 
beat for the last time.  He described seeing many mutilated 
bodies, and decapitated heads on poles.  He reflected 
generally that on nighttime patrol a North Vietnamese soldier 
would suddenly jump up in front of you and you would cut him 
in half with a 60 but he would still crawl toward you and 
even after he was shot with 10-15 rounds of an M-60, that 
would literally cut him in half, he would still crawl 
forward.  He reported almost everyone but him being killed on 
the tracks and having to pull the bodies out from underneath.  
He stressed that his experiences were the same as the 
infantryman on the tracks.  He observed that when they went 
out into the field and a vehicle broke down a mechanic was 
called.  Once the mechanic went out into the field, he was a 
grunt just like everyone else.

The veteran also related an incident of driving a water 
trailer without a convoy and being hit with sniper fire, with 
one shot coming through the door and hitting the box 
underneath the seat where he was sitting.  After that 
happened, he opened the door and stood out on the running 
board with his foot still in the truck and figured that if he 
were hit he would be thrown away from the truck.  He then 
drove the truck full bore through a village and into a river 
and hit a bridge.  He hit the bridge and the hood came up 
over the windshield and he had to drive the rest of the way 
to his destination like that.  When he arrived at his 
destination, he came flying through the gate sideways.  It 
was at that time that he noticed the bullet hole in the door 
and realized that had it been six inches higher he would have 
been shot.  Finally, he reflected that on one occasion, he 
was out in the field and they were hit so hard that a lot of 
the Company was lost and that they were always under threat 
out in the field.

Upon further questioning, the veteran asserted that he 
learned about an M-60 in basic training and had some hands-on 
experience when he arrived in Vietnam at a big rubber tree 
plantation.  He clarified that when the tracks were out in 
the field at least some mechanics were there.  He noted that 
there was a repair area or a motor pool inside the base camp 
but when the tracks went out a mechanic went along.  He 
acknowledged that no mechanics were killed while he was there 
but that there were only three of them.  He also related that 
the tracks did not break down a lot and if it was something 
major the battalion mechanics would take care of it.  He 
further testified that when he was out on patrol with the M-
60 he would ride on a specific area of the track.  On one 
occasion, they had a unit of the 25th Division with them, 
which was why they had more bodies on the tracks than usual.  
He reported that he made to an E5 but was almost busted after 
shooting at some tombstones in a temple and two adults and 
three children were killed in the village behind the temple 
on New Years Eve.  He indicated that he put in charge of an 
infantry squad, approximately eight guys, the following 
summer.  The service representative concluded that it was 
common for a soldier with a non-combat MOS to be involved in 
combat operations but the information was not always recorded 
and he asserted that was what happened in the veteran's case.

The RO subsequently undertook additional development 
regarding the veteran's stressors, including written requests 
to the U.S. Army and Joint Services Environmental Support 
Group (ESG) (now the U.S. Army United States Armed Services 
Center for Research of Unit Records (USASCRUR)), the National 
Archives and Records Administration (NARA), and the National 
Technical Information Service (NTIS).  Certain Headquarters 
and Infantry Division reports were associated with the claims 
file showing various personnel changes within the veteran's 
unit but did not provide information regarding the veteran's 
stressors.  

In August 1993, the Board remanded the case for further 
development including notification to the veteran that 
certain other documents may be helpful in adjudicating his 
claim, requesting from the veteran more specific information 
regarding specific stressors, another request to NARA for 
additional reports, and to schedule the veteran for another 
VA examination.  After multiple attempts to locate the 
veteran, the case was returned to the Board for further 
adjudication.  By decision dated in January 1995, the Board 
again remanded the case for further development including 
another attempt at locating the veteran, and post service 
treatment records.  The post service treatment records were 
associated with the claims file but attempts to locate the 
veteran were unsuccessful.  Finally, in August 1997, the 
Board remanded the case for a third time because the service 
representative firmly requested that the veteran should be 
afforded yet another chance to report for an examination, 
particularly in light of  the then-new guidance from the 
Court in Cohen v. Brown, 10 Vet. App. 128, 130 (1997).  

As a result of the remand, the RO attempted to contact the 
veteran at his last four known addresses.  Apparently, three 
of the four letters were returned and the veteran's service 
representative has no other information regarding the 
veteran's whereabouts.  As such, the case will now be decided 
on the evidence of record.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1998).  
While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190, reconsideration denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressor actually occurred.  Even though the Board is 
compelled to presume the adequacy of the PTSD symptomatology 
and the sufficiency of the claimed in-service stressors for 
purposes of a medical diagnosis of PTSD, that is not the end 
of the inquiry.  The second prong of Cohen requires 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  As noted above, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(emphasis added). 

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.  First, the veteran's service records do 
not support a finding that the veteran was engaged in combat.  
His DD 214 form reflects that he was awarded the Army 
Commendation Medal, a National Defense Service Medal, the 
Vietnam Service Medal, 2 OS (Overseas) bars, a Vietnam 
Campaign Medal, and Marksman and Sharpshooter badges.  None 
of these military citations, however, indicate combat 
service.  Further, the administrative service records show 
basic training at Ft. Lewis, Washington, training at Aberdeen 
Proving Ground, Maryland, and duty stations at Ft. Knox, 
Kentucky, in Germany, and Track Vehicle Maintenance duty in 
Vietnam from August 1968 to August 1969.  His related 
civilian occupation was auto mechanic.  The Board notes that 
the veteran was reassigned to duties as a squad leader during 
his last weeks in Vietnam and during that period was in an 
infantry MOS, 11Bravo, for a period of several weeks from 
July 1969 to August 1969; however, there is no evidence that 
the unit was engaged in combat at the time of his duty there.  
Thus, the service medical records and other service records 
do not support a finding that he was engaged in actual 
combat.  

Next, there is no other supporting evidence, except his own 
assertions, that he engaged in combat with the enemy.  
Specifically, an attempt was made to associate morning 
reports and other records with the file but none were 
forthcoming.  The veteran was provided with additional 
sources of potential information but did not follow-up.  He 
was subsequently requested to provide additional information 
regarding the complete organizational designation for his 
unit in order to confirm casualties but did not respond.  
Therefore, there is no evidence to support his witnessing the 
deaths of several service buddies, or much of his Company as 
alleged.  Finally, the Board notes that he has indicated his 
exposure to combat during his service in Vietnam, including 
being involved in sweeps and patrols.  However, the mere 
presence in a combat situation or indirect experiences of an 
individual is not sufficient to show that he was engaged in 
combat with the enemy.  See Wood, 1 Vet. App. at 193. 

Since the evidence does not reflect that the veteran was 
engaged in combat with the enemy, corroborating supporting 
evidence is needed to verify the claimed stressors.  In that 
regard, multiple attempts to locate supporting documentation 
has been unsuccessful, in part, due to the veteran's lack of 
cooperation in clarifying exact time, place, and personnel 
involved.  As noted, the only records associated with the 
claims file from his unit show routine transfers but do not 
indicate that there were any casualties or wounded at the 
time the veteran was stationed in Vietnam.  

The Board has considered the veteran's statements that he has 
continually suffered from symptoms of PTSD since separation 
from service in 1971. Although the veteran's statements and 
sworn testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran lacks the medical 
expertise to offer an opinion as to the causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of causation, service connection is not 
warranted for PTSD.  Similarly, the Board has considered the 
statements of the veteran's former wife and brother-in-law, 
and his employer, which assert, in essence, that the veteran 
has exhibited signs of a psychiatric disability or PTSD since 
service.  The statements, however, do not provide a basis for 
relating PTSD to service nor are they competent to make that 
medical connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged with the enemy 
during combat.  In this case, the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
written statements.  The Board finds, in the instant case, 
that the evidence has failed to show that he engaged in 
combat during his service in Vietnam.  Furthermore, the Board 
finds that there is no corroborating evidence to support his 
lay statements as to his claimed in-service stressors.  Thus, 
the Board concludes that there is no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  

As noted above, service connection for PTSD requires three 
elements:  (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Even when the 
medical evidence of record establishes the first element of 
the claim (a clear, unequivocal diagnosis of PTSD), the 
service medical records fail to establish the second element 
of the claim (verified in-service stressor).  Thus, there is 
no need for the Board to reach the third element of a claim 
for PTSD (causal nexus).


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 15 -


